Citation Nr: 1725849	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an equilibrium disorder.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for residuals of a right hand injury.

7.  Entitlement to service connection for radiculopathy of the left and right lower extremities.

8.  Entitlement to an increased rating for tinnitus, currently rated 10 percent disabling.

9.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2012 rating decision, the RO denied entitlement to service connection for headaches and an equilibrium disorder.  A notice of disagreement was filed in March 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in August 2013.

In a May 2013 rating decision, the RO denied entitlement to service connection for anxiety/stress/mood disorder (which has been recharacterized as an acquired psychiatric disability), cervical strain, degenerative disc disease, lumbar spine, radiculopathy, left lower extremity and right lower extremity, and residuals of right hand injury.  A notice of disagreement was filed in November 2013, a statement of the case was issued in October 2014, and a substantive appeal was received in November 2014.  

In a September 2014 rating decision, the RO denied entitlement to increased ratings for tinnitus and bilateral hearing loss.  A notice of disagreement was filed in September 2014, a statement of the case was issued in February 2015, and a substantive appeal was received in April 2015.  

The Veteran testified at a Board hearing in January 2017; the transcript is of record.

Additionally, the Veteran has perfected an appeal as to the issues of service connection for left and right Achilles tendinitis (bilateral ankles) stemming from May 2017 AOJ determination.  Pertaining to the bilateral ankles issues only, the Veteran specifically requested to be scheduled for a travel board hearing.  See June 2017 VA Form 9.  He has not withdrawn this request, and it is still pending.  As such, the issue will not be discussed at this time, and will be the subject of a later Board decision, as appropriate.  


The issues of entitlement to service connection for headaches, equilibrium disorder, cervical spine disability, lumbar spine disability, radiculopathy, bilateral lower extremities, and a right hand disability, and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current single 10 percent evaluation assigned to tinnitus disability is the maximum schedular evaluation permitted under VA rating criteria. 



CONCLUSION OF LAW

There is no legal basis for the assignment of an increased schedular disability rating for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

Under Diagnostic Code (DC) 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award an increased rating nor separate schedular evaluations for tinnitus in each ear, thus the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 
10 percent ratings or a higher schedular rating for the Veteran's tinnitus disability.  


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran's DD Form 214 reflects that during active service he was an indirect fire infantryman and he received the Parachute Badge.  06/26/2015 DD 214 Certified Original.

Headaches

The Veteran asserts that he had headaches during service due to artillery exposure.  07/23/2010 VA 21-4138 Statement in Support of Claim.  He indicated constant headaches along with ringing/equilibrium problems.

In September 2011, the Veteran underwent a VA examination.  The Veteran reported pounding headaches on and off for 27 years.  He reported mild headaches during service.  The examiner diagnosed chronic headaches by the Veteran's history.  The examiner stated that there was no documented treatment in the claims folder and could not resolve the issue without resort to speculation.  09/28/2011 VA Examination at 19.  Due to the Veteran's lay assertions of headaches in service and the current diagnosis of record, the Board finds than an addendum opinion should be sought.

Equilibrium disorder

The Veteran has asserted that he experiences dizziness and loss of balance due to his noise exposure in service, and due to his service-connected bilateral hearing loss and tinnitus.  01/24/2017 Hearing Transcript at 12-13; 06/28/2013 VA 21-4138 Statement in Support of Claim.

In September 2011, the Veteran underwent a VA vestibular examination; it does not appear that a vestibular/equilibrium condition was diagnosed.  09/28/2011 VA Examination.

An October 2011 VA treatment record reflects complaints of dizziness and occluding cerumen in the left canal.  02/06/2017 CAPRI at 363.  He was treated for vertigo and disequilibrium in March and April 2012.  Id. at 340-45.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed equilibrium disorder.  

Lumbar spine disability with associated radiculopathy & cervical spine disability

In May 2012, the Veteran underwent a VA examination pertaining to the cervical spine.  In April 2013, the Veteran underwent a VA examination pertaining to the lumbar spine.  The examiners separately opined that the Veteran's cervical sprain and degenerative disc disease, lumbar spine, were not due to service as there was no documentation of chronic low back or neck condition in the Veteran's service medical record or in civilian medical records immediately after he came out of service.  Such opinions, however, do not appear to take into consideration the Veteran's lay contentions that he injured his back and neck during parachute jumps but did not seek medical treatment.  See 01/24/2017 Hearing Transcript at 3-8; 04/24/2012 & 03/03/2013 VA 21-4138 Statement in Support of Claim.  Thus, the Board finds an addendum opinion(s) is necessary to consider such competent lay evidence and adjudicate these issues.  


Right hand disability

The Veteran reported that his right hand got caught in a loop while parachute jumping.  01/24/2017 Hearing Transcript at 10.  

A September 2013 VA treatment record reflects a mallet deformity, right ring finger.  Osteoarthritis of the joints is reflected.  The examiner indicated that he had an injury in service.  The examiner noted scarring of the palms and bilateral early Dupuytren's contracture and these should be considered as injury related.  The examiner stated that his right hand deformity and traumatic osteoarthritis is more likely related to his injury in service.  02/06/2017 CAPRI at 139-140.  Unfortunately, this VA clinician did not provide any support for this positive nexus statement; thus, the probative value and weight is diminished.

A December 2013 'Hand and Fingers Disability Benefits Questionnaire' reflects that the Veteran complained of right hand pain and that he presented with contraction of the right hand.  Diagnoses listed are blepharoptosis which is related to the eyes and a diagnosis of illegible contraction but the examiner checked the box indicating that this affected the left side.  12/27/2013 VA Examination.

In light of the Veteran's lay contentions, the post-service diagnosis, and the positive opinion, the Veteran should be afforded a VA examination to assess the etiology of his right hand disability.

Acquired psychiatric disability

The Veteran initially claimed an acquired psychiatric disability due to his diabetes mellitus; however, service connection is not in effect for diabetes mellitus.  08/31/2012 VA 21-526b Veteran Supplemental Claim.

The Veteran claims that he has an acquired psychiatric disability due to stress in service associated with taking orders.  01/24/2017 Hearing Transcript at 25.  

An October 2012 treatment record reflects diagnoses of anxiety disorder not otherwise specified, rule out generalized anxiety disorder, and depressive disorder not otherwise specified.  02/06/2017 CAPRI at 235.  A November 2012 treatment record reflects a diagnosis of dysthymia.  Id. at 229.

In light of the Veteran's assertions and diagnoses of record, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed psychiatric disability.

Bilateral hearing loss

The Veteran underwent a VA examination in September 2014 to assess the severity of his bilateral hearing loss.  The Veteran asserts that his hearing has worsened.  01/24/2017 Hearing Transcript at 15.  In light of the foregoing testimony, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his bilateral hearing loss.  It is also noted that a VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007); Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (holding that the regulations "require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability").

Additionally, updated VA treatment should be associated with the virtual folder on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records for the period from January 20, 2017.

2.  After completing #1, request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

Is a chronic headache disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?  The lay statements of the Veteran are to be considered and discussed as noted in the body of this Remand, as appropriate.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A physical examination should be scheduled if deemed necessary by the VA physician.

3.  Schedule the Veteran for VA examination to assess the nature and etiology of his claimed equilibrium disorder.  Upon review of the virtual folder, the examiner should respond to the following:

a)  Is an equilibrium disorder at least as likely as not 
(50 percent or greater probability) due to service, to include noise exposure?  

b)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that an equilibrium disorder is caused by service-connected bilateral hearing loss or tinnitus.

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that an equilibrium disorder has been aggravated by service-connected bilateral hearing loss or tinnitus.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Is the currently diagnosed cervical spine disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the reported in-service parachute injury?  The lay statements of the Veteran, his friends, and fellow soldiers are to be considered and discussed, as appropriate.

b)  Is the currently diagnosed lumbar spine disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the reported in-service parachute injury?  The lay statements of the Veteran, his friends, and fellow soldiers are to be considered and discussed, as appropriate.

c)  Is the currently diagnosed right hand disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the reported in-service injury?  The lay statements of the Veteran are to be considered and discussed, as appropriate.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A physical examination should be scheduled if deemed necessary by the physician.

5.  Schedule the Veteran for a VA psychiatric examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all psychiatric disabilities.

Consideration should be given to the current diagnoses of record, to include the October 2012 treatment record reflecting diagnoses of anxiety disorder not otherwise specified, rule out generalized anxiety disorder, and depressive disorder not otherwise specified and the November 2012 treatment record reflecting a diagnosis of dysthymia.  

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that an acquired psychiatric disability manifested during active service or is otherwise due to active service.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his service-connected bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  Please provide a comprehensive rationale for any discussion.  

7.  After completion of the above, review the expanded record and readjudicate the service connection issues and entitlement to a compensable disability rating for bilateral hearing loss, to include consideration of § 3.321(b)(1), as appropriate.  If any of the benefits sought are not granted in full, the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


